Name: 78/640/EEC: Council Decision of 25 July 1978 on financial partipation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-01

 Avis juridique important|31978D064078/640/EEC: Council Decision of 25 July 1978 on financial partipation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland Official Journal L 211 , 01/08/1978 P. 0034 - 0036 Greek special edition: Chapter 04 Volume 1 P. 0116 Spanish special edition: Chapter 04 Volume 1 P. 0042 Portuguese special edition Chapter 04 Volume 1 P. 0042 ++++COUNCIL DECISION OF 25 JULY 1978 ON FINANCIAL PARTICIPATION BY THE COMMUNITY IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK AND IRELAND ( 78/640/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE INTRODUCTION OF A COMMUNITY SYSTEM FOR THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES AND THE INTRODUCTION OF RESTRICTIONS ON FISHING NECESSITATE , IN THE COMMUNITY INTEREST , THE PROTECTION OF THE RESOURCES AND SURVEILLANCE OF THE MARITIME WATERS WHICH ARE WITHIN THE JURISDICTION OF MEMBER STATES ; WHEREAS , BY REASON OF THE EXTENT OF THE MARITIME WATERS UNDER THEIR JURISDICTION , DENMARK AND IRELAND ARE OBLIGED , IN ORDER TO PUT INTO EFFECT THE NECESSARY INSPECTION AND SURVEILLANCE MEASURES IN THE FISHING ZONES OFF GREENLAND AND IRELAND , TO BEAR FINANCIAL BURDENS WHICH ARE OUT OF PROPORTION TO THE CONTRIBUTION MADE TO THEIR ECONOMIES BY FISHING IN THOSE ZONES ; WHEREAS , IN VIEW OF THE FACT THAT DENMARK AND IRELAND DO NOT YET HAVE SUFFICIENT FACILITIES FOR INSPECTION AND SURVEILLANCE , PROVISIONS SHOULD BE MADE FOR THE COMMUNITY TO FINANCE PART OF THE EXPENDITURE INCURRED BY THOSE MEMBER STATES IN BRINGING THE APPROPRIATE SPECIALIZED FACILITIES INTO SERVICE IN THE MEDIUM TERM AND IN EXERCISING THE INSPECTION AND SURVEILLANCE FUNCTIONS WHICH ARE NEEDED IMMEDIATELY ; WHEREAS THE ORGANIZATION IN THE MEDIUM AND SHORT TERM OF AN INSPECTION AND SURVEILLANCE SYSTEM WILL BE FACILITATED IF THE MEMBER STATE CONCERNED PLACES AT THE DISPOSAL OF THE ORGANIZATIONS RESPONSIBLE FOR MARITIME INSPECTION AND SURVEILLANCE SUFFICIENT FUNDS TO COVER THE TOTAL EXPENDITURE INCURRED IN ORGANIZING THIS SYSTEM ; WHEREAS ALL THE MEASURES ENVISAGED ARE IN THE COMMUNITY INTEREST ; WHEREAS PROVISION SHOULD BE MADE FOR THE COMMUNITY TO CONTRIBUTE TOWARDS FINANCING EXPENDITURE INCURRED IN THE IMPLEMENTATION OF SHORT-TERM AND MEDIUM-TERM MEASURES , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THE COMMUNITY SHALL PARTICIPATE IN FINANCING THE EXPENDITURE INCURRED BY DENMARK AND IRELAND IN BRINGING INTO SERVICE THE APPROPRIATE SPECIALIZED FACILITIES FOR THE INSPECTION AND SURVEILLANCE OF FISHING ACTIVITIES IN THE WATERS UNDER THEIR JURISDICTION OFF THE COASTS OF GREENLAND AND IRELAND UNDER THE CONDITIONS LAID DOWN IN THE ANNEX . 2 . FOR THE PERIOD 1 JANUARY 1977 TO 31 DECEMBER 1982 THE COMMUNITY SHALL REIMBURSE UP TO 10 MILLION EUA ( EUROPEAN UNITS OF ACCOUNT ) FOR DENMARK , AND UP TO 46 MILLION EUA FOR IRELAND , OF THE ELIGIBLE EXPENDITURE OF THESE MEMBER STATES . ARTICLE 2 THE COUNCIL , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 43 ( 2 ) OF THE TREATY , SHALL TAKE A DECISION BEFORE 1 JANUARY 1983 ON THE PARTICIPATION BY THE COMMUNITY AS FROM THAT DATE IN THE EXPENDITURE INCURRED BY THE MEMBER STATES FOR INSPECTION AND SURVEILLANCE OF FISHING ACTIVITIES IN THE MARITIME WATERS UNDER THEIR JURISDICTION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK AND IRELAND . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT H . J . ROHR ( 1 ) OJ NO C 163 , 10 . 7 . 1978 , P . 43 . ( 2 ) OJ NO C 181 , 31 . 7 . 1978 , P . 21 . ANNEX 1 . THE MEMBER STATE CONCERNED SHALL MAKE AVAILABLE TO THE ORGANIZATIONS RESPONSIBLE FOR MARITIME INSPECTION AND SURVEILLANCE OF THE WATERS WITHIN THEIR JURISDICTION THE FINANCIAL RESOURCES REQUIRED TO PROMOTE AND IMPLEMENT ADEQUATE MEASURES OF INSPECTION AND SURVEILLANCE OF THOSE WATERS IN THE MEDIUM AND SHORT TERM . THE FINANCIAL RESOURCES REFERRED TO IN THE FIRST SUBPARAGRAPH SHALL COVER ALL INVESTMENT EXPENDITURE OCCASIONED BY THE IMPLEMENTATION OF THE MEASURES REFERRED TO IN PARAGRAPH 2 AND ALL THE EXPENDITURE OCCASIONED BY THE IMPLEMENTATION OF MEASURES REFERRED TO IN PARAGRAPH 3 . 2 . THE MEDIUM-TERM MEASURES MUST BE IMPLEMENTED BEFORE 1 JANUARY 1983 . THESE MEASURES MAY CONCERN : ( A ) THE PURCHASE OR CONSTRUCTION OF COASTGUARD VESSELS AND THE PURCHASE OF THE EQUIPMENT NECESSARY FOR INSPECTION AND SURVEILLANCE DUTIES ; ( B ) THE PURCHASE OF RECONNAISSANCE AIRCRAFT AND THEIR TECHNICAL , ELECTRONIC AND PHOTOGRAPHIC EQUIPMENT ; ( C ) ANY ALTERATIONS TO LAND-BASED INFRASTRUCTURES NECESSARY TO ENSURE THE NORMAL OPERATION OF THE MEASURES REFERRED TO UNDER ( A ) AND ( B ) . 3 . THE SHORT-TERM MEASURES MUST BE EFFECTED BEFORE 1 JANUARY 1980 . THESE MEASURES MAY CONCERN : ( A ) THE LEASING OF COASTGUARD VESSELS AND RECONNAISSANCE AIRCRAFT ; ( B ) THE EQUIPMENT OF SUCH VESSELS AND AIRCRAFT ; ( C ) OPERATING COSTS , INCLUDING PERSONNEL COSTS . 4 . THE MEMBER STATE CONCERNED SHALL FORWARD TO THE COMMISSION , BEFORE 1 SEPTEMBER 1978 , A FORWARD ESTIMATE OF EXPENDITURE RELATING TO THE MEASURES REFERRED TO UNDER PARAGRAPHS 2 AND 3 . THIS FORWARD ESTIMATE SHOULD INCLUDE : ( A ) THE PLANNED CAPITAL INVESTMENT , AND THE NUMBER OF SHIPS AND AIRCRAFT TO BE LEASED , THEIR HOME PORT , OR , AS THE CASE MAY BE , THE OPERATING BASE OR GEOGRAPHICAL LOCATION OF THE INVESTMENTS OR SHIPS AND AIRCRAFT ; ( B ) THE TYPE , OPERATIONAL CAPABILITY ( IN PARTICULAR AS TO RANGE AND SPEED ) AND THE TECHNICAL SPECIFICATIONS , INCLUDING THE CHARACTERISTICS OF THE PLANNED CAPITAL INVESTMENT OR SHIPS AND AIRCRAFT AND THE FITTINGS ; ( C ) THE PLANNED DATES OF ENTRY INTO SERVICE OF THE INVESTMENTS OR SHIPS AND AIRCRAFT ; ( D ) THE PROPOSED OPERATIONAL PROGRAMME FOR EACH OF THESE FACILITIES . WITHIN TWO MONTHS OF TRANSMISSION OF THE FORWARD ESTIMATE OF EXPENDITURE , THE COMMISSION , AFTER HAVING ASCERTAINED THAT THE INVESTMENTS OR EQUIPMENT THAT HAS BEEN LEASED , INCLUDED IN THE FORWARD ESTIMATE , ARE APPROPRIATE FOR THE INSPECTION AND SURVEILLANCE DUTIES FOR WHICH THEY ARE INTENDED AND COMPLY WITH THE CONDITIONS FOR FINANCIAL PARTICIPATION BY THE COMMUNITY , SHALL DECIDE ON THE ELIGIBILITY OF THE PROPOSED EXPENDITURE . 5 . THE COMMUNITY'S FINANCIAL CONTRIBUTION MAY ALSO INCLUDE EXPENDITURE INCURRED BETWEEN 1 JANUARY 1977 AND THE DATE ON WHICH THE COMMISSION DECISION REFERRED TO IN PARAGRAPH 4 IS TAKEN , PROVIDING THAT SUCH EXPENDITURE COMPLIES WITH THE OTHER CONDITIONS REFERRED TO IN THAT PARAGRAPH . 6 . APPLICATIONS FOR REIMBURSEMENT SHALL RELATE TO EXPENDITURE INCURRED BY THE MEMBER STATES CONCERNED IN THE COURSE OF A CALENDAR YEAR AND SHALL BE FORWARDED TO THE COMMISSION BEFORE 1 JULY OF THE FOLLOWING YEAR . AFTER CONSULTING THE EAGGF COMMITTEE ON THE FINANCIAL ASPECTS , THE COMMISSION SHALL TAKE DECISIONS ON THESE APPLICATIONS , TOGETHER OR SEPARATELY . 7 . THE MEMBER STATES CONCERNED SHALL FURNISH THE COMMISSION WITH ALL INFORMATION WHICH IT MAY REQUEST ON THE APPLICATION OF THIS DECISION . IF THE COMMISSION CONSIDERS THAT THE FACILITIES FOR WHICH COMMUNITY FINANCIAL AID WAS GRANTED UNDER THIS DECISION ARE NOT BEING USED FOR THE PURPOSES INTENDED , THE MEMBER STATE CONCERNED SHALL BE SO INFORMED . THE LATTER SHALL THEN INITIATE AN ADMINISTRATIVE INQUIRY IN WHICH OFFICIALS OF THE COMMISSION MAY PARTICIPATE . THE MEMBER STATE CONCERNED SHALL INFORM THE COMMISSION OF THE STATE OF PROGRESS AND THE FINDINGS OF THE INQUIRY . THE COMMISSION MAY MAKE INSPECTIONS TO VERIFY APPLICATION OF THIS DECISION BY THE MEMBER STATES CONCERNED . THE LATTER SHALL ASSIST THE OFFICIALS APPOINTED BY THE COMMISSION FOR THIS PURPOSE . 8 . EACH YEAR THE COMMISSION SHALL PRESENT TO THE COUNCIL AND TO THE EUROPEAN PARLIAMENT A REPORT BASED ON INFORMATION SUPPLIED BY DENMARK AND IRELAND ON THE MEASURES TAKEN IN RESPECT OF THE MARITIME INSPECTION AND SURVEILLANCE OF THE FISHING ZONES OFF THE COASTS OF GREENLAND AND IRELAND .